DETAILED ACTION
	In the supplemental Reply filed on 08/23/2022, claims 1, 3, 5-6, 8, 10-17 are pending. Claims 1, 3, 5-6, 8, and 10-14 are currently amended. Claims 2, 4, 7, and 9 are canceled. Claims 15-17 are newly added. Claims 1, 3, 5-6, 8, 10-17 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 15 are allowable. Claims 14 and 17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (apparatus) and II (method), as set forth in the Office action mailed on 08/25/2021, is hereby withdrawn and claims 14 and 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, modified Miyajima teaches all the claimed limitations (see pages 3-9 and 16-17 of the OA mailed on 05/13/2022, regarding claims 1, 2, and 4) but does not teach that, at least, a second irradiation region (substrate 14 corresponding to Sta2) which is a region outside the first irradiation region and surrounding the first irradiation region, and the end portion of the first shot region on the side of the second shot region is included in the second irradiation region. 
Murasato (US 20180067392 A1) teaches that an imprint apparatus includes a light blocking portion 31 which defines the irradiation region of the light emitted by the light source 6, a driver 32 which drives the light blocking portion 31, and a controller 18 (¶ [0029], ¶ [0035]; FIGURE 1). Although Murasato teaches all the configuration of structural elements as disclosed in the Instant Specification (Instant Specification: FIGURE 1), and any type of irradiation region with any amount of irradiation can be defined by a combination of the light blocking portion 31, the driver 32, and the controller 18, Murasato does not teach a motivation to perform the imprinting apparatus as recited in the claim. 
No prior art teaches, suggests, or motivates the deficiency, and thus, claim 1 is allowed, and claims 3, 5-6, and 14 are allowed as being dependent from claim 1.
 Regarding claim 15, modified Miyajima teaches all the claimed limitations (see pages 3-8, 9-10, and 17-18 of the OA mailed on 05/13/2022, regarding claims 1, 7, and 9) but does not explicitly teaches that the irradiation region includes (1) a third irradiation region which is a region outside the second irradiation region and surrounding the second irradiation region, and is irradiated with light having a third light amount smaller than the second light amount, and (2) an end portion of the second shot region on a side of the first shot region is included in the third irradiation region.
	Sano (US 20100189839 A1) teaches an imprint mold transferring a pattern by curing a transfer layer by irradiation of a light, devised to prevent leakage of an irradiation light through an unpatterned region of the imprint mold to the transfer layer (¶ [0001], ¶ [0005]). The imprint mold 1 includes a first light shielding film 20 on a front face and a second light shielding film 22 on a rear face (¶ [0022]; FIGURES 1,2), and thus, the shielding films would generate the first, second, and third irradiation regions as recited in claim 9, meeting the above-mentioned deficiency (1). 
However, modified Miyajima further in view of Sano does not necessarily teach the above-mentioned deficiency (2). 
No prior art teaches, suggests, or motivates the deficiency, and thus, claim 15 is allowed, and claims 8, 10-13, and 16-17 are allowed as being dependent from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                             
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726